Title: To George Washington from an Anonymous Citizen, 4 August 1776
From: Anonymous
To: Washington, George


4 August 1776. “My House is forcibly entered & posessed by officers and Soldiers without my Consent, to the number of 60 or 70. . . . From A barrack, my House is now become A mere Hospital Noise & Disturbance day and night, reign in every part—The two Halls below are occupied by the rude hand of Insolence the Doors nailed, & I am at last reduced to such narrow limits that the next Encroachment must consign myself & family to the Fields, & Mr Clarkes Estate to every waste.” Asks that these grievances be redressed.
